DETAILED ACTION
Status of Claims 
This action is in reply to the Application filed on 04/29/2021.
Claims 1, 6-8, 14-17 and 19 are allowable.
Claims 2-5, 9-13, and 18 are rejected.
Claims 1-19 are currently pending and has been examined.

Priority
The current Application claims priority from Foreign Application TW 109121481, filed 06/24/2020. Therefore, the instant claims receive the effective filing date of 06/24/2020.

Information Disclosure Statement
Information Disclosure Statement received 12/07/2021 has been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
	- “a 3D product model adjustment module used to detect operations of the one of the plurality of users on the electronic apparatus so as to change an angle of the at least one 3D product model presented on the cloud-based shopping mall webpage” in claim 1.
	- “a scene movement module used to detect the operations of the one of the plurality of users on the electronic apparatus to change at least one of the scene photographs in the one of the exhibition area panoramic photographs presented on the cloud-based shopping mall webpage, and to correspondingly change or move a position of the at least one 3D product model” in claim 1.
- “a style change module used to detect the operations of the one of the plurality of users on the electronic apparatus to change a style of one of the at least one 3D product model” in claim 1.
- “an exhibition area switching module used to detect the operations of the one of the plurality of users on the electronic apparatus to replace the one of the exhibition area panoramic photographs and the at least one 3D product model that are presented on the cloud-based shopping mall webpage” in claim 1.
- “a shopping cart module used to detect the operations of the one of the plurality of users on the electronic apparatus, so that an order form corresponding to one of the at least one preset product or the one of the at least one 3D product model is displayed on the cloud-based shopping mall webpage” in claim 1.
- “a product introduction module used to detect the operations of the one of the plurality of users on the electronic apparatus, so that at least one of a text introduction, a webpage link, or a product production video corresponding to the one of the at least one preset product or the one of the at least one 3D product model is displayed on the cloud-based shopping mall webpage” in claim 1.
- “a magnification module used to detect the operations of the one of the plurality of users on the electronic apparatus, so that one of a clear text pre- stored in the cloud-based database and a clear image pre-stored in the cloud-based database corresponding to the at least one preset introductory description is displayed on the cloud-based shopping mall webpage” in claim 1.
-“a customer service module used to detect the operations of the one of 109P001071US37the plurality of users on the electronic apparatus, so that at least one of a dealer contact information, or an online customer service link corresponding to the one of the at least one preset product or the one of the at least one 3D product model is displayed on the cloud-based shopping mall webpage” in claim 1.
- “the user information collection module collects a network address of the electronic apparatus that is connected to the cloud-based server module” in claim 2.
-“the user analysis module determines a country of the one of the plurality of users based on the network address, and loads a corresponding language pack from the cloud-based database, so that the cloud-based shopping mall webpage displays any of the order form, the text introduction, the webpage link, the product production video, the clear text, the dealer contact information, and the online customer service link in a language corresponding to the country of the one of the plurality of users” in claim 2.
- “the customer service module loads determination results of the user analysis module” in claim 3.
- “if the customer service module determines that the country of the one of the plurality of users has no dealer” in claim 3.
- “the customer service module enables the 109P001071US38cloud-based shopping mall webpage to display at least one of the dealer contact information that is closest to the country of the one of the plurality of users and the online customer service link” in claim 3.
- “the scene movement module determines that a distance difference between one of the scene photographs clicked by the one of the plurality of users on the electronic apparatus and another one of the scene photographs displayed on a center position of a display device of the electronic apparatus is greater than a threshold value” in claim 4.
- “the scene movement module reduces a speed of the cloud-based shopping mall webpage replacing the at least one of the scene photographs” in claim 4.
-“the scene movement module adjusts the speed of the cloud-based shopping mall webpage replacing the at least one of the scene photographs according to a resolution of a browser of the display device of the electronic apparatus displaying the cloud-based shopping mall webpage and the distance difference between the one of the scene photographs clicked by the one of the plurality of users on the electronic apparatus and the another one of the scene photographs displayed on the center position of the display device of the electronic apparatus, and the speed of the cloud-based shopping mall webpage replacing the at least one of the scene photographs is inversely proportional to the resolution and the distance difference” in claim 5.
- “a size measurement module allowing the one of the plurality of users to measure an actual size corresponding to the at least one preset product or the at least one 3D product model in the scene photographs” in claim 6.
- “the shopping cart module enables the cloud-based shopping mall webpage to display the corresponding order form” in claim 7.
- “the product introduction module enables the cloud- based shopping mall webpage to display at least one of the corresponding text introduction, the webpage link, or the product production video” in claim 7.
- “the customer service module enables the cloud-based shopping mall webpage to display at least one of the corresponding dealer contact information and the online customer service link” in claim 7.
- “a user analysis module for tracking and recording” in claim 8.
- “a statistics module for analyzing browsing data respectively corresponding to the plurality of users connected to the cloud-based shopping mall webpage to calculate” in claim 9.
- “an artificial intelligence (Al) prediction module for predicting a sales volume of each of the at least one preset product in a next period based on the product popularity ranking table and the product sales volume ranking table” in claim 11.
- “the quantity monitoring module determines whether to notify the at least one dealer corresponding to any of the at least one preset product and any of the at least one 3D product model to restock in advance” in claim 12.
- “the inventory monitoring module monitors whether or not an inventory quantity of the inventory database of each of the at least one dealer is lower than a preset value” in claim 14.
- “when the inventory quantity corresponding to any of the at least one preset product or any of the at least one 3D product model is lower than the preset value, the inventory monitoring module sends a notification to the corresponding at least one dealer” in claim 14.
- “the keyword module determines whether any of the at least one 3D product model or any of the at least one preset product corresponding to the keyword is in a database” in claim 15.
- “if any of the at least one 3D product model or any of the at least one preset product corresponding to the keyword is in the database, the keyword module controls the cloud- based shopping mall webpage to replace contents that are currently presented” in claim 15.
- “a 109P001071US443D product model shelving module for allowing a cloud-based shopping mall webpage provider or at least one dealer to upload a new 3D product model to the cloud-based database and to update the cloud-based shopping mall webpage accordingly” in claim 16.
- “the scene movement module loads a browsing record of the browser to determine whether or not the one of the plurality of users has browsed the cloud-based shopping mall webpage” in claim 17.
- “when the scene movement module determines that the one of the plurality of users has browsed the cloud-based shopping mall webpage, based on the browsing record, the cloud-based shopping mall webpage is controlled to present the scene photographs and the at least one 3D product model that are last browsed by the one of the plurality of users” in claim 17.
- “a browsing apparatus detection module to change a layout of the cloud-based shopping mall webpage according to a screen resolution and a screen ratio of the electronic apparatus” in claim 18.
- “a planar view switching module that enables the cloud-based shopping mall webpage to present an exhibition area planar view corresponding to a current exhibition area panoramic photograph when the planar view switching option is clicked” in claim 19.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 9-13, and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 2 contains the limitation “the user information collection module collects a network address of the electronic apparatus that is connected to the cloud-based server module.” Although page 28 of Applicant’s specification states that “The user information collection module A15 collects a network address (i.e., Internet protocol (IP) address) of the electronic apparatus B that is connected to the cloud-based server module A1,” the way in which the collection of the network address is done is not described in such a way as to reasonably convey to one of ordinary skill in the art that the inventors had possession of the claimed invention at the time the application was filed. For example, the disclosure does not adequately describe how the IP address is collected from the electronic apparatus, such as what algorithm is utilized. Applicant’s failure to disclose any meaningful description via a disclosed algorithm, or the like, as to the way in which the network address is collected interactions raises questions whether Applicant truly had possession of this feature at the time of filing.
Claim 2 further contains the limitation “the user analysis module determines a country of the one of the plurality of users based on the network address, and loads a corresponding language pack from the cloud-based database, so that the cloud-based shopping mall webpage displays any of the order form, the text introduction, the webpage link, the product production video, the clear text, the dealer contact information, and the online customer service link in a language corresponding to the country of the one of the plurality of users.” Although page 28 of Applicant’s specification states that “the user analysis module A16 determines a country of the user based on the network address, and loads a corresponding language pack 13 from the cloud-based database 1, so that the10 cloud-based shopping mall webpage 2 displays any of the order form 29, the text introduction 25, the webpage link 26, the product production video 27, the clear text 11, the dealer contact information 281, and the online customer service link 282 in a corresponding language used in the country of the user. In other words, when a user from a different country connects to the cloud-based15 shopping mall webpage 2, the user information collection module A15 and the user analysis module A16 determines the corresponding country of the user, and enables the cloud-based shopping mall webpage 2 to present various contents in a corresponding language, so that the viewing experience of the user can be further improved,” the way in which the user analysis module determines a country of a user based on the network address is done is not described in such a way as to reasonably convey to one of ordinary skill in the art that the inventors had possession of the claimed invention at the time the application was filed. For example, the disclosure does not adequately describe how the country of the user is determined based on the network address, such as what algorithm is utilized. Applicant’s failure to disclose any meaningful description via a disclosed algorithm, or the like, as to the way in which the country of the user is determined based on the network address raises questions whether Applicant truly had possession of this feature at the time of filing.
Claim 3 inherits the deficiencies noted in claim 2 and is therefore rejected on the same basis.

Claim 3 further contains the limitation “if the customer service module determines that the country of the one of the plurality of users has no dealer.” Although pages 28-29 of Applicant’s specification states that “If the customer service module A4 determines that the country of the user has no dealer, the customer service module A4 enables the cloud-based shopping mall webpage 2 to display25 at least one of the dealer contact information 281 that is closest to the country of the user and the online customer service link 282. For example, if the user analysis module A16 determines that a connection of the user is from the Philippines, and the user clicks on a customer service option 28 on the cloud- based shopping mall webpage 2 corresponding to a preset product 1011 that no5 dealer is located in the Philippines, the customer service module A4 can correspondingly look up which dealer that sells the preset product 1011 is closest to the Philippines, assuming that the nearest country to the Philippines having a dealer selling the preset product 1011 is Taiwan, the customer service module A4 then controls the cloud-based shopping mall webpage 2 to display10 the dealer contact information 281 for the Taiwan dealer of the preset product 1011,” the way in which it is determined that the country of the user has no dealer is done is not described in such a way as to reasonably convey to one of ordinary skill in the art that the inventors had possession of the claimed invention at the time the application was filed. For example, the disclosure does not adequately describe how it is determined that the country of the user has no dealer, such as what algorithm is utilized. Applicant’s failure to disclose any meaningful description via a disclosed algorithm, or the like, as to the way in which it is determined that the country of the user has no dealer raises questions whether Applicant truly had possession of this feature at the time of filing.

Claim 4 contains the limitation “the scene movement module determines that a distance difference between one of the scene photographs clicked by the one of the plurality of users on the electronic apparatus and another one of the scene photographs displayed on a center position of a display device of the electronic apparatus is greater than a threshold value.” Although pages 10-11 of Applicant’s specification states that “when the scene movement module A2 determines that a distance difference between one of the scene photographs 10 clicked by the user on the electronic apparatus B and another one of the scene25 photographs 101 displayed on a center position of a display device B 1 of the electronic apparatus B is greater than a threshold value, the scene movement module A2 reduces the speed at which the cloud-based shopping mall webpage 2 replaces at least one of the scene photographs 101. Specifically, in a common VR navigation, when the user wants to proceed to a relatively distant location in5 the VR image, an image is changed rapidly, and the user watching the rapid change process may feel uncomfortable. Therefore, the cloud-based cyber shopping mall system A of the present disclosure uses the scene movement module A2 to detect whether or not the user wants to proceed to a distant location in the VR image. If the scene movement module A2 determines that the10 user wants to proceed to a distant location in the VR image, the scene movement module A2 reduces a switch speed of the image presented on the cloud-based shopping mall webpage 2, so that the user can avoid discomfort from the rapid change of the webpage picture,” the way in which it is determined that a distance difference between one of the scene photographs clicked by the one of the plurality of users on the electronic apparatus and another one of the scene photographs displayed on a center position of a display device of the electronic apparatus is greater than a threshold is not described in such a way as to reasonably convey to one of ordinary skill in the art that the inventors had possession of the claimed invention at the time the application was filed. For example, the disclosure does not adequately describe how it is determined that a distance difference between one of the scene photographs clicked by the one of the plurality of users on the electronic apparatus and another one of the scene photographs displayed on a center position of a display device of the electronic apparatus is greater than a threshold, such as what algorithm is utilized. Applicant’s failure to disclose any meaningful description via a disclosed algorithm, or the like, as to the way in which it is determined that a distance difference between one of the scene photographs clicked by the one of the plurality of users on the electronic apparatus and another one of the scene photographs displayed on a center position of a display device of the electronic apparatus is greater than a threshold raises questions whether Applicant truly had possession of this feature at the time of filing.
Claim 4 further contains the limitation “the scene movement module reduces a speed of the cloud-based shopping mall webpage replacing the at least one of the scene photographs.” Although pages 10-11 of Applicant’s specification states that “when the scene movement module A2 determines that a distance difference between one of the scene photographs 10 clicked by the user on the electronic apparatus B and another one of the scene25 photographs 101 displayed on a center position of a display device B 1 of the electronic apparatus B is greater than a threshold value, the scene movement module A2 reduces the speed at which the cloud-based shopping mall webpage 2 replaces at least one of the scene photographs 101. Specifically, in a common VR navigation, when the user wants to proceed to a relatively distant location in5 the VR image, an image is changed rapidly, and the user watching the rapid change process may feel uncomfortable. Therefore, the cloud-based cyber shopping mall system A of the present disclosure uses the scene movement module A2 to detect whether or not the user wants to proceed to a distant location in the VR image. If the scene movement module A2 determines that the10 user wants to proceed to a distant location in the VR image, the scene movement module A2 reduces a switch speed of the image presented on the cloud-based shopping mall webpage 2, so that the user can avoid discomfort from the rapid change of the webpage picture,” the way in which the speed of the cloud-based shopping mall webpage replacing the scene photograph is reduced is not described in such a way as to reasonably convey to one of ordinary skill in the art that the inventors had possession of the claimed invention at the time the application was filed. For example, the disclosure does not adequately describe how the speed of the cloud-based shopping mall webpage replacing the scene photograph is reduced, such as what algorithm is utilized. Applicant’s failure to disclose any meaningful description via a disclosed algorithm, or the like, as to the way in which the speed of the cloud-based shopping mall webpage replacing the scene photograph is reduced raises questions whether Applicant truly had possession of this feature at the time of filing.
Claim 5 inherits the deficiencies noted in claim 4 and is therefore rejected on the same basis.

Claim 5 contains the limitation “the scene movement module adjusts the speed of the cloud-based shopping mall webpage replacing the at least one of the scene photographs.” Although pages 11-12 of Applicant’s specification states that “the scene movement module A215 can adjust a speed of the cloud-based shopping mall webpage 2 replacing at least one of the scene photographs 101 according to a resolution of a browser B2 of the display device B 1 of the electronic apparatus B displaying the cloud-based shopping mall webpage 2 and the distance difference between one of the scene photographs 101 clicked by the user on the electronic apparatus B and20 another one of the scene photographs 101 displayed on a center position of the display device B 1 of the electronic apparatus B, and the speed of the cloud- based shopping mall webpage 2 replacing at least one of the scene photographs 101 is inversely proportional to the resolution of the browser B2 and the distance difference. Specifically, if the user uses a browser B2 with a higher25 resolution to browse the cloud-based shopping mall webpage 2, the user can view more scene photographs 101 on the cloud-based shopping mall webpage 2. In this manner, the farther a position the user clicks on from a center position of a webpage picture is, the slower a speed the scene movement module A2 switches the webpage picture will be, thereby preventing the user from being uncomfortable due to a rapidly changing webpage picture,” the way in which the speed of the cloud-based shopping mall webpage replacing the scene photograph is adjusted is not described in such a way as to reasonably convey to one of ordinary skill in the art that the inventors had possession of the claimed invention at the time the application was filed. For example, the disclosure does not adequately describe how the speed of the cloud-based shopping mall webpage replacing the scene photograph is adjusted, such as what algorithm is utilized. Applicant’s failure to disclose any meaningful description via a disclosed algorithm, or the like, as to the way in which the speed of the cloud-based shopping mall webpage replacing the scene photograph is adjusted raises questions whether Applicant truly had possession of this feature at the time of filing.

Claim 9 contains the limitation “a statistics module for analyzing browsing data respectively corresponding to the plurality of users connected to the cloud-based shopping mall webpage to calculate.” Although pages 30-31 of Applicant’s specification states that “the user analysis module A16 and the statistics module A17 can be used to statistically analyze various data (e.g., a click- through rate of each of the preset products 1011, a number of visits of each of the preset products 1011, a number of inquiries of each of the preset products25 1011, a location distribution of visitors, and the click-through rate of the keywords, etc.) when the user browses the cloud-based shopping mall webpage 2. For example, the statistics module A17 may also provide statistics on the relevant browsing or consumption behavior of consumers in different regions, so as to effectively help dealers in different regions to more accurately understand the consumers in the regions of the dealers…The dealer can connect to the dealer management webpage 4 by using the electronic apparatus B, so as to load the product statistics information A171 corresponding to each of the at least one10 preset product 1011 and the product statistics information A171 corresponding to each of the at least one 3D product model 20 generated by the statistics module A17,” the way in which the statistics module analyzes the browsing data is not described in such a way as to reasonably convey to one of ordinary skill in the art that the inventors had possession of the claimed invention at the time the application was filed. For example, the disclosure does not adequately describe how the statistics module analyzes the browsing data, such as what algorithm is utilized. Applicant’s failure to disclose any meaningful description via a disclosed algorithm, or the like, as to the way in which the statistics module analyzes the browsing data raises questions whether Applicant truly had possession of this feature at the time of filing.
Claims 10-13 inherit the deficiencies noted in claim 9 and are therefore rejected on the same basis.

Claim 12 contains the limitation “the quantity monitoring module determines whether to notify the at least one dealer corresponding to any of the at least one preset product and any of the at least one 3D product model to restock in advance.” Although page 33 of Applicant’s specification states that “the cloud-based cyber shopping mall system A can further include a quantity monitoring module A20 connected to a plurality of inventory databases C, according to the sales volume of each of the at least one preset5 product 1011 in the next period predicted by the AI prediction module A19, a sales volume of each of the at least one 3D product model 20 in the next period predicted by the AI prediction module A19, an inventory quantity C1 in the inventory database C corresponding to each of the at least one preset product 1011, and an inventory quantity C1 in the inventory database C corresponding10 to each of the at least one 3D product model 20, the quantity monitoring module A20 determines whether to notify the dealer corresponding to any of the at least one preset product 1011 and any of the at least one 3D product model 20 to restock in advance. In practical applications, the quantity monitoring module A20 can notify the dealer through means such as an e-mail or a short message15 service,” the way in which the quantity monitoring module determines whether to notify the dealer is not described in such a way as to reasonably convey to one of ordinary skill in the art that the inventors had possession of the claimed invention at the time the application was filed. For example, the disclosure does not adequately describe how the quantity monitoring module determines whether to notify the dealer, such as what algorithm is utilized. Applicant’s failure to disclose any meaningful description via a disclosed algorithm, or the like, as to the way in which the quantity monitoring module determines whether to notify the dealer raises questions whether Applicant truly had possession of this feature at the time of filing.
 Claim 13 inherits the deficiencies noted in claim 12 and is therefore rejected on the same basis.

Claim 18 contains the limitation “a browsing apparatus detection module to change a layout of the cloud-based shopping mall webpage according to a screen resolution and a screen ratio of the electronic apparatus.” Although page 27 of Applicant’s specification states that “the cloud-based cyber shopping mall system A further includes a browsing apparatus detection module that is used to correspondingly change a layout of the cloud-based shopping mall webpage 2 according to a screen resolution and a screen ratio of the5 electronic apparatus B. In other words, the user may not see the same layout when browsing the cloud-based shopping mall webpage 2 with the electronic apparatus B including display devices B 1 of different sizes, such as mobile phones, tablet computers, desktop computers, televisions, etc., so that the user can have a relatively better viewing experience when viewing via the display10 devices B 1 of different sizes,” the way in which the browsing apparatus detection module changes a layout of the cloud-based shopping mall webpage according to a screen resolution and a screen ratio of the electronic apparatus is done is not described in such a way as to reasonably convey to one of ordinary skill in the art that the inventors had possession of the claimed invention at the time the application was filed. For example, the disclosure does not adequately describe how screen resolution and screen ratio are utilized by the browsing apparatus detection module to change a layout of the cloud-based shopping mall webpage, such as what algorithm is utilized. Applicant’s failure to disclose any meaningful description via a disclosed algorithm, or the like, as to the way in which the browsing apparatus detection module changes a layout of the cloud-based shopping mall webpage according to a screen resolution and a screen ratio of the electronic apparatus is done raises questions whether Applicant truly had possession of this feature at the time of filing.

Examiner Notes: Regarding the recitation of claim 1, the recitations of the 3D product model adjustment module, scene movement module, style change module, exhibition area switching module, shopping cart module, product introduction module, magnification module, and customer service module are not rejected under 112(a) as the detection of the operations of the one of 109P001071US37the plurality of users on the electronic apparatus for each of the modules refers to the modules detecting the user clicking an icon corresponding to each particular module (see Fig. 2-13 of Applicant’s specification); these detections are merely receiving data (i.e. that an icon was clicked) and are therefore non-specialized functions.
Regarding “the customer service module loads determination results of the user analysis module” and “the customer service module enables the cloud-based shopping mall webpage to display at least one of the dealer contact information that is closest to the country of the one of the plurality of users and the online customer service link,” recited in claim 3, these limitations are not rejected under 112(a) as loading data and displaying data are not specialized functions.
Regarding “a size measurement module allowing the one of the plurality of users to measure an actual size corresponding to the at least one preset product or the at least one 3D product model in the scene photographs,” recited in claim 6, this limitation is not rejected under 112(a) as pages 22-23 of Applicant’s specification sufficiently disclose a description of an algorithm regarding how this feature is done by the size measurement module.
Regarding “the shopping cart module enables the cloud-based shopping mall webpage to display the corresponding order form,” “the product introduction module enables the cloud- based shopping mall webpage to display at least one of the corresponding text introduction,” and “the customer service module enables the cloud-based shopping mall webpage to display,” recited in claim 7, these limitations are not rejected under 112(a) as displaying data is not a specialized function.
Regarding “a user analysis module for tracking and recording,” recited in claim 8, this limitation is not rejected under 112(a) as tracking and recording data are not specialized functions (i.e. receiving and storing data).
Regarding “an artificial intelligence (Al) prediction module for predicting a sales volume of each of the at least one preset product in a next period based on the product popularity ranking table and the product sales volume ranking table,” recited in claim 11, this limitation is not rejected under 112(a) as pages 32-33 of Applicant’s specification sufficiently disclose a description of an algorithm regarding how this feature is done by the AI prediction module.
Regarding “the inventory monitoring module monitors whether or not an inventory quantity of the inventory database of each of the at least one dealer is lower than a preset value” and “when the inventory quantity corresponding to any of the at least one preset product or any of the at least one 3D product model is lower than the preset value, the inventory monitoring module sends a notification to the corresponding at least one dealer,” recited in claim 14, this limitation is not rejected under 112(a) as pages 31-32 of Applicant’s specification sufficiently disclose a description of an algorithm regarding how these features are done by the inventory monitoring module.
Regarding “the keyword module determines whether any of the at least one 3D product model or any of the at least one preset product corresponding to the keyword is in a database,” and “if any of the at least one 3D product model or any of the at least one preset product corresponding to the keyword is in the database, the keyword module controls the cloud-based shopping mall webpage to replace contents that are currently presented,” recited in claim 15, this limitation is not rejected under 112(a) as page 27 of Applicant’s specification sufficiently discloses a description of an algorithm regarding how these features are done by the keyword module.
Regarding “a product model shelving module for allowing a cloud-based shopping mall webpage provider or at least one dealer to upload a new 3D product model to the cloud-based database and to update the cloud-based shopping mall webpage accordingly,” recited in claim 16, this limitation is not rejected under 112(a) as pages 21-22 of Applicant’s specification sufficiently discloses a description of an algorithm regarding how this feature is done by the product model shelving module.
Regarding “the scene movement module loads a browsing record of the browser to determine whether or not the one of the plurality of users has browsed the cloud-based shopping mall webpage,” recited in claim 17, this limitation is not rejected under 112(a) as loading a stored data record is not a specialized function.
Regarding “when the scene movement module determines that the one of the plurality of users has browsed the cloud-based shopping mall webpage, based on the browsing record, the cloud-based shopping mall webpage is controlled to present the scene photographs and the at least one 3D product model that are last browsed by the one of the plurality of users,” recited in claim 17, this limitation is not rejected under 112(a) as page 12 of Applicant’s specification sufficiently discloses a description of an algorithm regarding how this feature is done by the scene movement module.
Regarding “a planar view switching module that enables the cloud-based shopping mall webpage to present an exhibition area planar view corresponding to a current exhibition area panoramic photograph when the planar view switching option is clicked,” recited in claim 19, this limitation is not rejected under 112(a) as pages 19-20 of Applicant’s specification sufficiently discloses a description of an algorithm regarding how this feature is done by the planar view switching module.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 9-13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 contains the limitation “the user information collection module collects a network address of the electronic apparatus that is connected to the cloud-based server module.” Said limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. While page 28 of Applicant’s specification describes that “The user information collection module A15 collects a network address (i.e., Internet protocol (IP) address) of the electronic apparatus B that is connected to the cloud-based server module A1,” nowhere in Applicant’s specification is it described how the IP address is collected from the electronic apparatus. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of this examination, Examiner interprets “the user information collection module collects a network address of the electronic apparatus that is connected to the cloud-based server module” as the electronic apparatus sharing the user’s network address with the system when it connects to the cloud-based shopping mall webpage.
Claim 2 further contains the limitation “the user analysis module determines a country of the one of the plurality of users based on the network address, and loads a corresponding language pack from the cloud-based database.” Said limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. While page 28 of Applicant’s specification describes that “the user analysis module A16 determines a country of the user based on the network address, and loads a corresponding language pack 13 from the cloud-based database 1, so that the10 cloud-based shopping mall webpage 2 displays any of the order form 29, the text introduction 25, the webpage link 26, the product production video 27, the clear text 11, the dealer contact information 281, and the online customer service link 282 in a corresponding language used in the country of the user. In other words, when a user from a different country connects to the cloud-based15 shopping mall webpage 2, the user information collection module A15 and the user analysis module A16 determines the corresponding country of the user, and enables the cloud-based shopping mall webpage 2 to present various contents in a corresponding language, so that the viewing experience of the user can be further improved,” nowhere in Applicant’s specification is it described how country of the user is determined based on the network address. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of this examination, Examiner interprets “the user analysis module determines a country of the one of the plurality of users based on the network address, and loads a corresponding language pack from the cloud-based database” as the electronic apparatus sharing the user’s network address with the system when it connects to the cloud-based shopping mall webpage and the system using the network address to trace the user’s country.
Claim 3 inherits the deficiencies noted in claim 2 and is therefore rejected on the same basis.

Claim 3 further contains the limitation “if the customer service module determines that the country of the one of the plurality of users has no dealer.” Said limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. While pages 28-29 of Applicant’s specification describes that “If the customer service module A4 determines that the country of the user has no dealer, the customer service module A4 enables the cloud-based shopping mall webpage 2 to display 25 at least one of the dealer contact information 281 that is closest to the country of the user and the online customer service link 282. For example, if the user analysis module A16 determines that a connection of the user is from the Philippines, and the user clicks on a customer service option 28 on the cloud- based shopping mall webpage 2 corresponding to a preset product 1011 that no5 dealer is located in the Philippines, the customer service module A4 can correspondingly look up which dealer that sells the preset product 1011 is closest to the Philippines, assuming that the nearest country to the Philippines having a dealer selling the preset product 1011 is Taiwan, the customer service module A4 then controls the cloud-based shopping mall webpage 2 to display10 the dealer contact information 281 for the Taiwan dealer of the preset product 1011,” nowhere in Applicant’s specification is it described how it is determined that the country of the user has no dealer; it is only described how to find the next closest dealer. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of this examination, Examiner interprets “if the customer service module determines that the country of the one of the plurality of users has no dealer” as the customer service module looking up data in a database and finding no corresponding dealer for a region in the database.

Claim 4 contains the limitation “the scene movement module determines that a distance difference between one of the scene photographs clicked by the one of the plurality of users on the electronic apparatus and another one of the scene photographs displayed on a center position of a display device of the electronic apparatus is greater than a threshold value.” Said limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. While pages 10-11 of Applicant’s specification describes that “when the scene movement module A2 determines that a distance difference between one of the scene photographs 10 clicked by the user on the electronic apparatus B and another one of the scene25 photographs 101 displayed on a center position of a display device B 1 of the electronic apparatus B is greater than a threshold value, the scene movement module A2 reduces the speed at which the cloud-based shopping mall webpage 2 replaces at least one of the scene photographs 101. Specifically, in a common VR navigation, when the user wants to proceed to a relatively distant location in5 the VR image, an image is changed rapidly, and the user watching the rapid change process may feel uncomfortable. Therefore, the cloud-based cyber shopping mall system A of the present disclosure uses the scene movement module A2 to detect whether or not the user wants to proceed to a distant location in the VR image. If the scene movement module A2 determines that the10 user wants to proceed to a distant location in the VR image, the scene movement module A2 reduces a switch speed of the image presented on the cloud-based shopping mall webpage 2, so that the user can avoid discomfort from the rapid change of the webpage picture,” nowhere in Applicant’s specification is it described how it is determined that a distance difference between one of the scene photographs clicked by the one of the plurality of users on the electronic apparatus and another one of the scene photographs displayed on a center position of a display device of the electronic apparatus is greater than a threshold. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of this examination, Examiner interprets “the scene movement module determines that a distance difference between one of the scene photographs clicked by the one of the plurality of users on the electronic apparatus and another one of the scene photographs displayed on a center position of a display device of the electronic apparatus is greater than a threshold value” as measuring the distance difference and comparing this difference to a stored threshold.
Claim 4 further contains the limitation “the scene movement module reduces a speed of the cloud-based shopping mall webpage replacing the at least one of the scene photographs.” Said limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. While pages 10-11 of Applicant’s specification describes that “when the scene movement module A2 determines that a distance difference between one of the scene photographs 10 clicked by the user on the electronic apparatus B and another one of the scene25 photographs 101 displayed on a center position of a display device B 1 of the electronic apparatus B is greater than a threshold value, the scene movement module A2 reduces the speed at which the cloud-based shopping mall webpage 2 replaces at least one of the scene photographs 101. Specifically, in a common VR navigation, when the user wants to proceed to a relatively distant location in5 the VR image, an image is changed rapidly, and the user watching the rapid change process may feel uncomfortable. Therefore, the cloud-based cyber shopping mall system A of the present disclosure uses the scene movement module A2 to detect whether or not the user wants to proceed to a distant location in the VR image. If the scene movement module A2 determines that the10 user wants to proceed to a distant location in the VR image, the scene movement module A2 reduces a switch speed of the image presented on the cloud-based shopping mall webpage 2, so that the user can avoid discomfort from the rapid change of the webpage picture,” nowhere in Applicant’s specification is it described how the speed of the cloud-based shopping mall webpage replacing the scene photograph is reduced. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of this examination, Examiner interprets “the scene movement module reduces a speed of the cloud-based shopping mall webpage replacing the at least one of the scene photographs” as a speed reducing software algorithm implemented on hardware.
Claim 5 inherits the deficiencies noted in claim 4 and is therefore rejected on the same basis.

Claim 5 contains the limitation “the scene movement module adjusts the speed of the cloud-based shopping mall webpage replacing the at least one of the scene photographs.” Said limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. While pages 11-12 of Applicant’s specification describes that “the scene movement module A215 can adjust a speed of the cloud-based shopping mall webpage 2 replacing at least one of the scene photographs 101 according to a resolution of a browser B2 of the display device B 1 of the electronic apparatus B displaying the cloud-based shopping mall webpage 2 and the distance difference between one of the scene photographs 101 clicked by the user on the electronic apparatus B and20 another one of the scene photographs 101 displayed on a center position of the display device B 1 of the electronic apparatus B, and the speed of the cloud- based shopping mall webpage 2 replacing at least one of the scene photographs 101 is inversely proportional to the resolution of the browser B2 and the distance difference. Specifically, if the user uses a browser B2 with a higher25 resolution to browse the cloud-based shopping mall webpage 2, the user can view more scene photographs 101 on the cloud-based shopping mall webpage 2. In this manner, the farther a position the user clicks on from a center position of a webpage picture is, the slower a speed the scene movement module A2 switches the webpage picture will be, thereby preventing the user from being uncomfortable due to a rapidly changing webpage picture,” nowhere in Applicant’s specification is it described how the speed of the cloud-based shopping mall webpage replacing the scene photograph is adjusted. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of this examination, Examiner interprets “the scene movement module adjusts the speed of the cloud-based shopping mall webpage replacing the at least one of the scene photographs” as a speed adjusting software algorithm implemented on hardware.
 
Claim 9 contains the limitation “a statistics module for analyzing browsing data respectively corresponding to the plurality of users connected to the cloud-based shopping mall webpage to calculate.” Said limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. While pages 30-31 of Applicant’s specification describes that “the user analysis module A16 and the statistics module A17 can be used to statistically analyze various data (e.g., a click- through rate of each of the preset products 1011, a number of visits of each of the preset products 1011, a number of inquiries of each of the preset products25 1011, a location distribution of visitors, and the click-through rate of the keywords, etc.) when the user browses the cloud-based shopping mall webpage 2. For example, the statistics module A17 may also provide statistics on the relevant browsing or consumption behavior of consumers in different regions, so as to effectively help dealers in different regions to more accurately understand the consumers in the regions of the dealers…The dealer can connect to the dealer management webpage 4 by using the electronic apparatus B, so as to load the product statistics information A171 corresponding to each of the at least one10 preset product 1011 and the product statistics information A171 corresponding to each of the at least one 3D product model 20 generated by the statistics module A17,” nowhere in Applicant’s specification is it described how the statistics module analyzes the browsing data. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of this examination, Examiner interprets “a statistics module for analyzing browsing data respectively corresponding to the plurality of users connected to the cloud-based shopping mall webpage to calculate” as utilizing a mathematical statistical model to analyze the browsing data.
Claims 10-13 inherit the deficiencies noted in claim 9 and are therefore rejected on the same basis.

Claim 12 contains the limitation “the quantity monitoring module determines whether to notify the at least one dealer corresponding to any of the at least one preset product and any of the at least one 3D product model to restock in advance.” Said limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. While page 33 of Applicant’s specification describes that “the cloud-based cyber shopping mall system A can further include a quantity monitoring module A20 connected to a plurality of inventory databases C, according to the sales volume of each of the at least one preset5 product 1011 in the next period predicted by the AI prediction module A19, a sales volume of each of the at least one 3D product model 20 in the next period predicted by the AI prediction module A19, an inventory quantity C1 in the inventory database C corresponding to each of the at least one preset product 1011, and an inventory quantity C1 in the inventory database C corresponding10 to each of the at least one 3D product model 20, the quantity monitoring module A20 determines whether to notify the dealer corresponding to any of the at least one preset product 1011 and any of the at least one 3D product model 20 to restock in advance. In practical applications, the quantity monitoring module A20 can notify the dealer through means such as an e-mail or a short message15 service,” nowhere in Applicant’s specification is it described how the quantity monitoring module determines whether to notify the dealer (i.e. how is the information in the databases used to determine this?). For the purpose of this examination, Examiner interprets “the quantity monitoring module determines whether to notify the at least one dealer corresponding to any of the at least one preset product and any of the at least one 3D product model to restock in advance” as the quantity monitoring module receiving data from a plurality of inventory databases and comparing this data to a predetermined amount and sending a notification based on said comparison.
Claim 13 inherits the deficiencies noted in claim 12 and is therefore rejected on the same basis.

Claim 18 contains the limitation “a browsing apparatus detection module to change a layout of the cloud-based shopping mall webpage according to a screen resolution and a screen ratio of the electronic apparatus.” Said limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. While page 27 of Applicant’s specification describes that “the cloud-based cyber shopping mall system A further includes a browsing apparatus detection module that is used to correspondingly change a layout of the cloud-based shopping mall webpage 2 according to a screen resolution and a screen ratio of the5 electronic apparatus B. In other words, the user may not see the same layout when browsing the cloud-based shopping mall webpage 2 with the electronic apparatus B including display devices B 1 of different sizes, such as mobile phones, tablet computers, desktop computers, televisions, etc., so that the user can have a relatively better viewing experience when viewing via the display10 devices B 1 of different sizes,” nowhere in Applicant’s specification is it described how the browsing apparatus detection module changes a layout of the cloud-based shopping mall webpage according to a screen resolution and a screen ratio of the electronic apparatus. How is the screen resolution and the screen ratio of the electronic apparatus determined? How is the corresponding layout determined? For the purpose of this examination, Examiner interprets “a browsing apparatus detection module to change a layout of the cloud-based shopping mall webpage according to a screen resolution and a screen ratio of the electronic apparatus” as the electronic apparatus being preregistered to a user and the browsing apparatus detection module looking up a stored layout associated with the type of electronic apparatus.

Examiner Notes: Regarding the recitation of claim 1, the of the 3D product model adjustment module, scene movement module, style change module, exhibition area switching module, shopping cart module, product introduction module, magnification module, and customer service module are not rejected under 112(b) as it is clear that these modules are software running on the cloud-based cyber shopping mall system hardware.This sufficiently describes the corresponding structure, material, or acts for performing the entire claimed functions and clearly links the structure, material, or acts to the functions.
Regarding “the customer service module loads determination results of the user analysis module” and “the customer service module enables the cloud-based shopping mall webpage to display at least one of the dealer contact information that is closest to the country of the one of the plurality of users and the online customer service link,” recited in claim 3, these limitations are not rejected under 112(b) as it is clear that this module is software running on the cloud-based cyber shopping mall system hardware. This sufficiently describes the corresponding structure, material, or acts for performing the entire claimed functions and clearly links the structure, material, or acts to the functions.
Regarding “a size measurement module allowing the one of the plurality of users to measure an actual size corresponding to the at least one preset product or the at least one 3D product model in the scene photographs,” recited in claim 6, this limitation is not rejected under 112(b) as pages 22-23 of Applicant’s specification sufficiently describes the corresponding structure, material, or acts for performing the entire claimed functions and clearly links the structure, material, or acts to the functions.
Regarding “the shopping cart module enables the cloud-based shopping mall webpage to display the corresponding order form,” “the product introduction module enables the cloud- based shopping mall webpage to display at least one of the corresponding text introduction,” and “the customer service module enables the cloud-based shopping mall webpage to display,” recited in claim 7, these limitations are not rejected under are not rejected under 112(b) as it is clear that these modules are software running on the cloud-based cyber shopping mall system hardware.This sufficiently describes the corresponding structure, material, or acts for performing the entire claimed functions and clearly links the structure, material, or acts to the functions.
Regarding “a user analysis module for tracking and recording,” recited in claim 8, this limitation is not rejected under 112(b) as it is clear that this module is software running on the cloud-based cyber shopping mall system hardware. This sufficiently describes the corresponding structure, material, or acts for performing the entire claimed functions and clearly links the structure, material, or acts to the functions.
Regarding “an artificial intelligence (Al) prediction module for predicting a sales volume of each of the at least one preset product in a next period based on the product popularity ranking table and the product sales volume ranking table,” recited in claim 11, this limitation is not rejected under 112(b) as pages 32-33 of Applicant’s specification sufficiently describes the corresponding structure, material, or acts for performing the entire claimed functions and clearly links the structure, material, or acts to the functions.
Regarding “the inventory monitoring module monitors whether or not an inventory quantity of the inventory database of each of the at least one dealer is lower than a preset value” and “when the inventory quantity corresponding to any of the at least one preset product or any of the at least one 3D product model is lower than the preset value, the inventory monitoring module sends a notification to the corresponding at least one dealer,” recited in claim 14, this limitation is not rejected under 112(b) as pages 31-32 of Applicant’s specification sufficiently describes the corresponding structure, material, or acts for performing the entire claimed functions and clearly links the structure, material, or acts to the functions.
Regarding “the keyword module determines whether any of the at least one 3D product model or any of the at least one preset product corresponding to the keyword is in a database,” and “if any of the at least one 3D product model or any of the at least one preset product corresponding to the keyword is in the database, the keyword module controls the cloud-based shopping mall webpage to replace contents that are currently presented,” recited in claim 15, these limitations are not rejected under 112(b) as page 27 of Applicant’s specification sufficiently describes the corresponding structure, material, or acts for performing the entire claimed functions and clearly links the structure, material, or acts to the functions.
Regarding “a product model shelving module for allowing a cloud-based shopping mall webpage provider or at least one dealer to upload a new 3D product model to the cloud-based database and to update the cloud-based shopping mall webpage accordingly,” recited in claim 16, this limitation is not rejected under 112(b) as pages 21-22 of Applicant’s specification sufficiently describes the corresponding structure, material, or acts for performing the entire claimed functions and clearly links the structure, material, or acts to the functions.
Regarding “the scene movement module loads a browsing record of the browser to determine whether or not the one of the plurality of users has browsed the cloud-based shopping mall webpage,” recited in claim 17, this limitation is not rejected under 112(b) as it is clear that this module is software running on the cloud-based cyber shopping mall system hardware. This sufficiently describes the corresponding structure, material, or acts for performing the entire claimed functions and clearly links the structure, material, or acts to the functions.
Regarding “when the scene movement module determines that the one of the plurality of users has browsed the cloud-based shopping mall webpage, based on the browsing record, the cloud-based shopping mall webpage is controlled to present the scene photographs and the at least one 3D product model that are last browsed by the one of the plurality of users,” recited in claim 17, this limitation is not rejected under 112(b) as page 12 of Applicant’s specification sufficiently describes the corresponding structure, material, or acts for performing the entire claimed functions and clearly links the structure, material, or acts to the functions.
Regarding “a planar view switching module that enables the cloud-based shopping mall webpage to present an exhibition area planar view corresponding to a current exhibition area panoramic photograph when the planar view switching option is clicked,” recited in claim 19, this limitation is not rejected under 112(b) as pages 19-20 of Applicant’s specification sufficiently describes the corresponding structure, material, or acts for performing the entire claimed functions and clearly links the structure, material, or acts to the functions.

Allowable Subject Matter
Claims 1, 6-8, 14-17 and 19 are allowable.
In the present application, claims 2-5, 9-13, and 18 would be allowable if rewritten or amended to overcome the 35 U.S.C. §112(a) rejections and 112(b) rejections set forth in this Office action. 
The following is the Examiner's statement of reasons of allowance over the prior art:
Regarding the 35 U.S.C. §103 rejection, upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention.

Claims 1, 6-8, 14-17 and 19 are allowable as follows and claims 2-5, 9-13, and 18 are allowable over 35 U.S.C. §103 as follows:
	The most relevant prior art made of record includes Siounis et al. (US 2011/0208619 A1), Vakilian et al. (US 2017/0061527 A1), Siddique et al. (US 2016/0210602 A1), and Landry et al. (US 2017/0278180 A1). Siounis teaches a store server that records images of a store that are transmitted at the start of the shopping day to be used in relation to virtual shopping and the store server embedding product information with respect to a corresponding piece of merchandise viewable in a transmitted image. Siounis further teaches that when a buyer utilizing the virtual shopping slides a curser over a piece of merchandise, the embedded merchandise information is displayed to the buyer on the interface. The merchandise information includes the manufacturer's name, materials used, recommended cleaning methods, colors available, and sizes available. Siounis further teaches displaying images of the front and back of the unfolded product in each of the available colors/patterns as well as the buyer being in communication with the store server or a mall server to view the merchandise images and embedded merchandise information. Siounis further teaches providing a selectable icon within the embedded merchandise information to permit the shopper to add the merchandise item to a shopping cart and make the purchase via entering payment information. Siounis further teaches that if the shopper clicks on the merchandise, as opposed to sliding the curser over the merchandise, this signals the desire for assistance and salesperson icon is displayed to answer questions regarding the merchandise.
	Siounis is deficient in a number of ways. As written, the claims require a cloud-based server module including a cloud-based database and a cloud-based shopping mall webpage, the cloud-based database storing a plurality of exhibition area panoramic photographs, each of the exhibition area panoramic photographs being pieced together from a plurality of scene photographs; the server module being a cloud-based server module; the shopping mall webpage being a cloud-based shopping mall webpage, the at least one product model being an at least one 3D product model of one of the exhibition area panoramic photographs; a 3D product model adjustment module used to detect operations of the one of the plurality of users on the electronic apparatus, so as to change an angle of the at least one 3D product model presented on the cloud-based shopping mall webpage; a scene movement module used to detect the operations of the one of the plurality of users on the electronic apparatus to change at least one of the scene photographs in the one of the exhibition area panoramic photographs presented on the cloud-based shopping mall webpage, and to correspondingly change or move a position of the at least one 3D product model; a style change module used to detect the operations of the one of the plurality of users on the electronic apparatus to change a style of one of the at least one 3D product model; an exhibition area switching module used to detect the operations of the one of the plurality of users on the electronic apparatus to replace the one of the exhibition area panoramic photographs and the at least one 3D product model that are presented on the cloud-based shopping mall webpage; and a magnification module used to detect the operations of the one of the plurality of users on the electronic apparatus, so that one of a clear text pre-stored in the cloud-based database and a clear image pre-stored in the cloud-based database corresponding to the at least one preset introductory description is displayed on the cloud-based shopping mall webpage.
	
Regarding Vakilian, Vakilian teaches a plurality of users connecting to a bazaar generation engine, via using laptop computers, mobile phones, tablets, etc., for obtaining access to the information in database and virtually surfing a web site that displays content relating to vendors whose data has been collected and stored in said database. Vakilian further teaches the bazaar generation engine being from a cloud computing facility. Vakilian further teaches the vendor providing panoramic photos of the interior of their store to allow users to virtually browse the interior of their store. An image recognition engine is used to recognize features of the panoramic photos of the store, therefore allowing the bazaar generation engine to extract information from the photos such as the store name and the types of products shown in the store's display window. Vakilian further teaches virtual representations of products of the store being displayed and these products being 3D representations. Vakilian further teaches the user having the ability to choose to enter a specific “lane” of the bazaar relating to a category of product or service, such as jewelry, glasses, health, etc., by selecting from a menu. Each lane has similar stores arranged side-by-side that display the virtual storefronts. 
Though disclosing these features, Vakilian does not disclose or render obvious the features discussed above.

Regarding Siddique, Siddique teaches images from one or more cameras, that produce multiple images from different perspectives, viewpoints or directions, are collected and stitched in the cloud to produce a 360-degree field of view as well as to create 3D and virtual reality content.
`	Though disclosing these features, Siddique does not disclose or render obvious the features discussed above.

Regarding Landry, Landry teaches a navigation interface for navigating a virtual environment, including a mall, that provides icons indicating the opportunity to manipulate objects in the environment such as flipping them over, changing their color, flipping them, opening them, turning them on or off, or otherwise interacting with the various items displayed. Landry further teaches the virtual environment being a fluid stream of images through which a user had complete free movement and spherical free look navigation options. The presentation format and navigation interfaces also including a zoom feature to apply a zoom to any of the presented images, an example being a down arrow with a line icon indicating a position that the user can navigate to, and that, when clicked on, causes the client application to display an image taken from that position and in a similar orientation. Landry further teaches the navigation interface providing close ups of specific items or areas. An example selecting an icon that indicates a user can focus on a rack of items in a store. 
Though disclosing these features, Landry does not disclose or render obvious the features discussed above.

Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Siounis, Vakilian, Siddique, and Landry, and the totality of the prior art. While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose the claimed invention.

Siounis, Vakilian, Siddique, and Landry, do not teach or suggest, alone or in combination the claimed invention. Examiner emphasizes that the prior art/additional art would only be combined and deemed obvious based on knowledge gleaned from the applicant’s disclosure. Such a reconstruction is improper (i.e. hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Cited NPL Reference U (cited 10/07/2022 in PTO-892) teaches a virtual reality art exhibition app that allows users to move virtually to view and purchase artwork, however, reference U does not teach or suggest the recited limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Glazer et al. (US 9,824,391 B1) teaches an online shopping 3D virtual reality with a 3D interactive simulation view to emulate a real-life viewing of a product.
-Cheng et al. (WO 2020/168792 A1) teaches providing 3D models of virtual article to users for users to purchase as well as display parameters for the 3D models.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684